Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 10-14 recites an method (Step 1: Yes). In this case, the judicial exception relied upon by the instantly claimed invention is an abstract idea (Step 2A: Yes), and the limitation(s) that set(s) forth or describe(s) the abstract idea(s) is/are: “displaying a virtual anatomical diagram…”. The reason(s) that the limitation(s) are considered an abstract idea is because they are directed to just display information and data recognition.
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to 
With regards to the instantly rejected dependent claim(s), these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible. There is no indication that the 
Applicant is reminded that additional steps/elements may be enough to qualify as “significantly more” if they meaningfully limit the judicial exception, improve the technology or technical field, improve the functioning of a computer itself, or add a specific limitation other than what is well-understood, routine, conventional activity in the field or unconventional steps that confine the claim to a particular useful application. 
For additional guidance, applicant is directed generally to MPEP 2106 and to the USPTO's Guidance on Subject Matter Eligibility (October 2019 Update). This information can be found at: http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aalami (US 2014/0164968).

3.	Addressing claim 10, Aalami discloses:
a method, comprising; displaying a virtual anatomical diagram on a display area of a display device (see [0051] and Fig. 6, element 52); 
responsive to selection of an anatomical region of the anatomical diagram, displaying a medical image depicting a diagnostic finding associated with the selected anatomical region (see Figs. 5-6, [0009], [0016] and [0051]; image with medical record and body mass index are diagnostic finding).

4.	Addressing claims 11-12, Aalami discloses:
wherein displaying the virtual anatomical diagram includes displaying a symbol associated with the anatomical region and wherein the medical image is displayed in response to selection of the symbol (see Figs. 5-6, symbol camera and trash can on the virtual buttons 31-32, examiner interprets the limitation as having symbols on virtual buttons/icons (see applicant’s specification paragraphs [0041] and [0044]);
wherein the selection is a first selection, and further comprising displaying a plurality of icons responsive to a second selection of the anatomical region, the plurality of icons including a first tier of icons when multiple types of diagnostic findings are associated with the anatomical region, the first tier of icons presenting a list of types of diagnostic findings (see Figs. 5-6, element 40, 40a are first tier of icons represent a list of medical records).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-8, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aalami (US 2014/0164968), in view of Vara et al. (US 6,063,030) and further in view of Vendrell (US 2013/0325510).

7.	Addressing claims 1 and 15, Aalami discloses:
a method executable by a processor of a system by executing instructions stored in non-transitory memory of the system, the method comprising:  displaying an acquired medical image of a subject on a display area of a display device of the system (see abstract); 
displaying a virtual anatomical diagram on the display area adjacent to the medical image, the virtual anatomical diagram including a visual depiction of an anatomical zone of a body, the anatomical zone selected from a plurality of possible anatomical zones based on a type of exam being performed on the subject and/or based on anatomical features present in the medical image (see abstract and Figs. 5-6); 
responsive to selection of an anatomical region from the anatomical diagram, displaying a plurality of icons representing diagnostic findings associated with the anatomical region while the anatomical diagram and medical image are still displayed (see [0016], [0051] and Figs. 5-6, element 40, 40a thumbnail images could be considered icon);
responsive to selection of an icon of the plurality of icons, associating a diagnostic finding corresponding to the selected icon with the medical image (see 
an imaging system, comprising: a display device with a display area (see Fig. 6, the phone screen is the display device); 
a processor configured with instructions in non-transitory memory that when executed cause the processor to: acquire image data of a subject; display the image data on the display area of the display device with a virtual anatomical diagram, the virtual anatomical diagram including a visual depiction of an anatomical zone of a body, the anatomical zone selected from a plurality of possible anatomical zones based on a type of exam being performed on the subject and/or based on anatomical features present in the medical image (see [0013], abstract and Figs. 5-6);
responsive to detecting selection of a region from the anatomical diagram, display a plurality of virtual icons, each icon representing a type of medical diagnostic finding specific to the region (see Figs. 5-6, [0016] and [0051]).

Aalami does not discloses responsive to selection of an icon of the plurality of icons, storing the medical image in permanent memory. Storing or saving images is well-known in the art. Aalami store images; however, he does not explicitly disclose the specific technique to store images. Aalami also does not disclose ultrasound transducer and ultrasound imaging. Vara explicitly discloses responsive to selection of an icon of the plurality of icons, storing the medical image in permanent memory (see Fig. 1, the icon save, in respond to clicking on the icon save, the image is store in memory) and 
Aalami also does not disclose responsive to selection of an icon of the plurality of icons, associating a diagnostic finding corresponding to the selected icon with the medical image. Ventrell discloses responsive to selection of an icon of the plurality of icons, associating a diagnostic finding corresponding to the selected icon with the medical image (see Fig. 8A, [0008] and abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aalami to be responsive to selection of an icon of the plurality of icons, associating a diagnostic finding corresponding to the selected icon with the medical image as taught by Ventrell because this allow user to click on the icon to perform diagnostic of the breast (see [0128]). 

8.	Addressing claims 2-4, 16, 18 and 20, Aalami discloses:
regarding claim 2, displaying a symbol on the selected anatomical region of the anatomical diagram upon storing the image (see Figs. 5-6, symbol camera and trash can on the virtual buttons 31-32, examiner interprets the limitation as 
regarding claim 3, after the medical image has been stored, and responsive to selection of the symbol, displaying the medical image (see Figs. 5-6, [0016] and [0051], element 40 and 40a; examiner interprets the limitation as display the images);
regarding claim 4, displaying a diagnostic finding corresponding to the selected icon in a list displayed on the display area, the list displayed while the anamtomical diagram and the medical image are still displayed (see Figs. 5-6, [0016] and [0051]; the images 40, 40a display medical record according to the selected region and according to each image/icon);
regarding claim 16, wherein the plurality of virtual icons is selectable from a list of diagnostic findings spanning a wider range of findings than the plurality of virtual icons and the plurality of virtual icons includes only a portion of the list of diagnostic findings (see Figs. 5-6, the display shows only some element 40, the list is wider than all the virtual element 40 show on the display; the display element 40 is only a portion of the list of diagnostic findings);
regarding claim 18, wherein the instructions further include instructions to, responsive to detecting selection of the icon, display a findings list on the display area, the findings list including a first medical diagnostic finding represented by the icon, and wherein the findings list, plurality of icons, and the image are simultaneously displayed on the display area (see Figs. 5-6, [0016] and [0051]; element 40 are icons/images and finding lists; medical records also shows);
regarding claim 20, wherein the anatomical diagram includes a graphical depiction of anatomy represented by the anatomical diagram and one or more control buttons positioned over the graphical depiction, and wherein detecting selection of the region includes detecting selection of a control button positioned at the region (see Figs. 5-6, graphical depiction of anatomy represented by the anatomical diagram is element 52, control button are 53-55).

9.	Addressing claims 5-8 and 19, Aalami discloses wherein the displaying the virtual anatomical diagram includes displaying a plurality of virtual buttons, each button representing an anatomical region, and wherein selection of different virtual buttons results in display of different pluralities of icons (see Figs. 5-6, elements 55, 54, 53 are different virtual button, select each one of these button result in display of icons 40a) and wherein displaying the plurality of virtual buttons includes selecting the plurality of virtual buttons from among a plurality of possible virtual buttons (see Figs. 5-6, each button is based on the patient anatomy being imaged; 55 is the arm, 54 is the leg). Vara discloses displaying a second set of icons of the plurality of icons in response to a selection of an icon of the first set of icons, the second set of icons representing findings within a selected class of findings associated with the first icon (see Fig. 5, sub-menu, 70, 72 and 74 when click on first set icon GAIN). However, Aalami does not explicitly disclose different pluralities of icons represent different diagnostic findings; wherein displaying the plurality of icons representing diagnostic findings associated with the anatomical region comprises displaying a first set of icons of the plurality of icons, the first set of icons representing different classes of diagnostic findings associated with . 

9 is rejected under 35 U.S.C. 103 as being unpatentable over Aalami (US 2014/0164968), in view of Vara et al. (US 6,063,030), further in view of Vendrell (US 2013/0325510) and Snell (US 8,315,884).

11.	Addressing claim 9, Aalami does not disclose second set of icons representing graded levels of a selected diagnostic finding. Snell discloses second set of icons representing graded levels of a selected diagnostic finding, wherein selection of a given icon of the second set of icons results in a selected graded level of the diagnostic finding (see Fig. 5 and col. 8, lines 58-67, first tier/set is the My Formulary; second set/tier are the check mark and skull with cross bone). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aalami to have second set of icons representing graded levels of a selected diagnostic finding as taught by Snell because in this manner, the user is quickly apprised of the serious problems associated with the diagnostic (see col. 8, lines 58-67). 

12.	Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Aalami (US 2014/0164968) and in view of Snell (US 8,315,884).

13. 	Addressing claims 13-14, Aalami does not disclose icons of the second tier displaying a graded level of severity corresponding to a diagnostic finding. Snell discloses icons of the second tier displaying a graded level of severity corresponding to a diagnostic finding (see Fig. 5 and col. 8, lines 58-67, first tier is the My Formulary; .

Allowable Subject Matter

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 08/03/21 have been fully considered but they are not persuasive. Regarding claim 10, applicant argues Aalami provides no additional detail to explain how the patient identity tag (or any other tags beyond the body region tag that is associated with the image based on user input to the full body map) is provided to the captured image. Applicant argues Aalami does not disclose that the patient identity tag (which may include body mass index) is associated with the captured image responsive to user input to the full body map. Applicant argues Aalami fails to disclose the claim 10 element of, “responsive to selection of an anatomical region of the anatomical diagram, . 
Applicant’s amendment overcome 112 rejection of claims 2-3 and 6. Applicant’s amendment to claim 14 does not address the 112 issue raised by examiner therefore 112 rejection of claim 14 is maintained. 
Regarding claims 1 and 15, applicant argues Aalami does not disclose that selection of an icon would result in a diagnostic finding corresponding to the selected
icon being associated with the medical image and the medical image with the associated diagnostic finding being stored in permanent memory. Applicant’s argument is not persuasive because examiner relies on Vendrell to disclose selection of an icon would result in a diagnostic finding corresponding to the selected icon being associated with the medical image and Vara to disclose permanent store image. Vendrell also disclose store image with associated diagnostic finding. Creating report is at least temporary store image with associated diagnostic finding. Applicant argues Vara discloses a different icon that has nothing to do with diagnostic findings, and thus the cited “save” icon of Vara fails to meet the requirement of claim 1. Applicant’s argument is not persuasive because Vendrell discloses icon for diagnostic findings, the rejection is a combination of references while applicant argues reference separately. 
. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793